Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites:  
1. (Currently Amended) A method of encoding a point cloud representing a three-dimensional object, the method comprising: 
obtaining at least one group of temporally successive pictures of said point cloud, each picture of said at least one group comprising at least a first set of images, the images of said first set of images having a same location in each picture of said at least one group, a set of projections being associated with said at least one group, a different projection of the set of projections being associated with each image of said first set of images, the same projection being associated with images of said first set of images in the temporally successive pictures that are in the same location; 
encoding a first information representative of the projections of the set of projections; and 
encoding said point cloud according to the obtained pictures.

	Claims 2, 7, 8, and 13 have similar limitations. The closest prior art  US 2019/0108656 A1 (“Sugio”), US 10223810 B2 (“Chou”), US 2019/0082178 A1 (“Kim”), US 2017/0214943 A1 (“Cohen”) fail to anticipate or render the above underlined limitations in combination with the claim as a whole obvious. Since claims 3-6, 15 are dependent to claim 1, claims 16-19 to claim 2, claims 9-12, 24 to claim 7, claims 20-23 to claim 8, and claim 14 to claim 13, claims 1-24 are allowable over the prior art of record because . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Francis Geroleo/Primary Examiner, Art Unit 2485